Citation Nr: 1718702	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-17 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for migraine headaches, to include as secondary to service-connected cervical degenerative disc disease.

2. Entitlement to a total disability rating based on individual unemployabilty (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1973 to June 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying service connection for headaches, adjustment disorder with anxiety and depression, and entitlement to individual unemployability. Jurisdiction over the claims file remained with the RO in Winston-Salem, North Carolina.

The Board previously remanded the claim in April 2015 for further development.

In a July 2015 rating decision, issued by the Appeals Management Center, the Veteran was granted service connection for anxiety disorder, depressed mood with adjustment disorder as secondary to service-connected degenerative joint disease of the lumbar spine with bilateral lower extremity radiculopathy. Consequently, the matter of service connection for an acquired psychiatric disorder is no longer before the Board.

The issue of service connection for headaches, to include as secondary to service-connected cervical degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1. The Veteran is currently service-connected for degenerative joint disease of the lumbar spine with bilateral lower extremity radiculopathy, rated 40 percent; anxiety disorder, depressed mood with adjustment disorder, rated 30 percent; cervical spine degenerative changes with bilateral upper extremity radiculopathy, rated 20 percent; and hypertension, rated 10 percent.
2. The competent evidence reasonably establishes the Veteran's service-connected disabilities are of such nature and severity as to preclude him from securing or maintaining substantially gainful employment.


CONCLUSION OF LAW

The schedular requirements for TDIU are met, and a TDIU rating is warranted. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant entitlement to TDIU is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16. If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). As further provided by 38 C.F.R. § 4.16 (a), "Marginal employment shall not be considered substantially gainful employment."

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's service-connected disabilities are degenerative joint disease of the lumbar spine with bilateral lower extremity radiculopathy rated at 40 percent, anxiety disorder, depressed mood with adjustment disorder secondary to degenerative joint disease of the lumbar spine with bilateral lower extremity radiculopathy rated at 30 percent, cervical spine degenerative changes with bilateral upper extremity radiculopathy rated at 20 percent, and hypertension rated at 10 percent. 

As the Veteran's degenerative joint disease of the lumbar spine with bilateral lower extremity radiculopathy is rated at 40 percent, and the Veteran has an overall combined disability evaluation of 70 percent, the schedular rating requirements for TDIU, under 38 C.F.R. § 4.16 (a), are satisfied.

The Veteran contends his service-connected disabilities render him unemployable. On review of the record, the Board finds that such is reasonably shown. 

In August 2008, a VA doctor opined the Veteran should apply for Social Security disability benefits and retire due to his back, neck, shoulder and knee pains. He noted the Veteran was having increasing difficulty trying to get through the workday. In February 2009, the Social Security Administration (SSA) determined the Veteran could not return to his past work, did not have skills transferable to another position, and granted the Veteran disability benefits. This finding was based on a primary diagnosis of protruding disc and a secondary diagnosis of arthritis. In March 2010, the Veteran reported having severe pain, numbness and weakness in his neck, arms, back, and legs. He reported the medications sometimes make him feel "cloudy". He stated he has not been able to work since 2008. In May 2010, the Veteran stated his back condition makes it painful to sit more than 20-30 minutes or stand more than 20-30 minutes. He stated everyday chores are difficult. He stated upper back pain sometimes makes it difficult to use his arms or turn his head. In June 2010, he stated his limitations in sitting and standing from his back and leg pain make it impossible for him to sustain gainful employment. He stated his depression makes it hard to get out of bed, focus his attention, and motivate himself. In this regard, the Board notes that the Veteran is also service-connected for anxiety disorder, depressed mood with adjustment disorder. He has been assigned a 30 percent rating for that disability, in recognition of the fact that his psychiatric disability results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

The Board finds the Veteran's physical and mental limitations as a result of solely his service-connected disabilities are of sufficient severity to produce unemployability. This is consistent with the schedular ratings assigned to the Veteran's service-connected conditions, the Veteran's lay statements as to his limitations, and the August 2008 VA doctor's opinion.

Given the foregoing body of evidence, the Board resolves all reasonable doubt in the Veteran's favor (as required by law) and concludes that the evidence supports a finding that his service-connected disabilities preclude him from securing or following substantially gainful employment. Therefore, the criteria for establishing entitlement to TDIU are met. 


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


REMAND

Unfortunately, another remand is required to address the Veteran's claim for service connection for migraine headaches. Although the Board sincerely regrets the additional delay, an addendum opinion is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Importantly, when VA undertakes to provide an examination or opinion, it must be an adequate one. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The Board finds the July 2015 VA examination opinion to be inadequate.

The July 2015 examiner stated that historically the Veteran had not described cervical pain as the etiology of his migrainous type headache. The opinion did not address the Veteran's lay statements. In April 2007, the Veteran complained of generalized headache radiating from the left posterior cervical region. In June 2010, the Veteran stated the headaches came from his cervical bone spurs. In the June 2010 VA examination, the Veteran stated that the pain went from his neck up to the top of his head. In the July 2015 VA examination, the Veteran reported his headaches were worse and involved upper extremity symptoms of pain and weakness intermittently.

While the Veteran is not competent to report the nature or etiology of his headaches, he is competent to report headache pain and where the pain radiates.  

Also, the July 2015 examiner notes service treatment records to be silent to headaches. This is not consistent with service treatment records showing multiple headache complaints, such as an August 1978 diagnosis of tension headache, and an August 1978 possible diagnosis of atypical migraine. These in-service complaints are consistent with the Veteran checking "frequent or severe headaches" in the symptoms history section of his separation examination. These complaints should be addressed when determining the nature and etiology of the Veteran's current headache condition. 

Accordingly, the case is REMANDED for the following actions:

1. Forward the file to a qualified medical professional to obtain a medical opinion on the nature and etiology of the Veteran's headaches. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's current headache condition had onset during or was causally related to his service, to include his complaints/treatment for headaches therein ?

b. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current headache condition was caused by any one of his already service-connected conditions, either individually or in concert?

c. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current headache condition was aggravated (permanently increased in severity beyond the natural progress of the disorder) by any one of his already service-connected conditions, either individually or in concert?

If aggravation is found, the examiner is asked to state the baseline level of severity of the headaches before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's headaches and what level of increase was due to aggravation from his service-connected condition.

The examiner should specifically consider and discuss the etiology of the Veteran's headache complaints in service and the Veteran's lay statements in regard to neck pain radiating to headache pain.

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements. If using medical literature as a rationale, the examiner must cite to the specific medical literature.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Upon completion of the addendum opinion, review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

3. Upon completion of the above actions, readjudicate the claim for service connection for headaches. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


